Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response
Applicant’s amendments to claims 1, 8, 12-13, and 17 do not been overcome the rejections (112, 2nd para.), please see below.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “wherein the conductive path is a noncontinuous path and comprises an electrical break”, is unclear with regard to how a path may include an electrical break and yet be conductive path. Furthermore, it is unclear how a  conductive path may be a “noncontinuous path” and remain a conductive path.
Regarding claim 8, the limitation, “wherein the second conductive path is a noncontinuous path and comprises an electrical break”, is unclear with regard to how a path may include an electrical break and yet be conductive path. Furthermore, it is unclear how a  conductive path may be a “noncontinuous path” and remain a conductive path. 
Regarding claim 9, the limitation, “wherein the electrical breaks are adjacent to each other and are aligned along a common axis”, is unclear with regard to how it further limits the parent claim. Although the claim was not amended by Applicant, Applicant’s amendments to 
parent claims 1 and 8 appears to leave this claim no narrower than the parent claim 8. Claim 9 has not been rejected over the prior art because, in light of 35 U.S.C. 112 rejection supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim; hence it would not be proper to reject the claim on the basis of prior art. 
Regarding claim 12, the limitation, “wherein each conductive path is a noncontinuous path and comprises an electrical break”, is unclear with regard to how any path may include an electrical break and yet be conductive path. Furthermore, it is unclear how a  conductive path may be a “noncontinuous path” and remain a conductive path.
Regarding claim 17, the limitation, “wherein each of the first and second conductive paths is a noncontinuous path and comprises an electrical break”, is unclear with regard to how a path may include an electrical break and yet be conductive path. Furthermore, it is unclear how a  conductive path may be a “noncontinuous path” and remain a conductive path.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20080265389 A1, hereinafter “Hsu et al.”)
Hsu et al. teaches a semiconductor package, comprising: 
a die stack comprising one or more dies (see Fig. 3); 
a molding compound (80) encapsulating the die stack; 

    PNG
    media_image1.png
    397
    635
    media_image1.png
    Greyscale

a substrate (200) over the molding compound; 
a test pad on a surface of the substrate; 
a contact pad on the surface of the substrate and electrically coupled to the die stack; and 
a conductive path (fuse or F2; see Fig. 4) between the test pad and the contact pad, wherein the 
conductive path is a noncontinuous path (360) and comprises an electrical break at a point along the noncontinuous (see Fig. 9C. and, ¶0033).

    PNG
    media_image2.png
    421
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    398
    media_image3.png
    Greyscale

	With regard to a test pad and a contact pad, a person of ordinary skill in the pertinent art would immediately recognize either of 212 and 214 (see Fig. 4) as any of pads, contact pads or test pads by virtue of their connection to the bond wires shown in the figure, as the configuration of these bond wires is well understood to carry the functions of these bond wires  to external pins of a device.
	Regarding claim 2, the limitation, “wherein the conductive path is linear” is obvious equivalent structure to fuse (F2) shown in Fig. 4.
Regarding claim 4, the limitation, “wherein the conductive path comprises a trace” is met by F2 in Fig. 4.
Regarding claim 5, the limitation, “wherein the trace terminates at the electrical break” is met by Fig. 9C.
Regarding claim 8, the limitation, “The semiconductor package of claim 1, further comprising: a second test pad on the surface of the substrate; a second contact pad on the surface of the substrate and electrically coupled to the die stack; and a second conductive path between the second test pad and the second contact pad, wherein the second conductive path is a noncontinuous path and comprises an electrical break at a point along the noncontinuous path” is met by Figs. 3, 4, and 9C with interpretation labels shown above.
This Application was re-searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention.
Allowable Subject Matter
Claims 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0005-¶0006 in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816